Exhibit 10.1

 

LOGO [g93207g1120232844203.jpg]

PYXUS INTERNATIONAL, INC. 2020 INCENTIVE PLAN

 

(i)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

       PAGE  

ARTICLE I DEFINITIONS

     1   1.01.  

Affiliate

     1   1.02.  

Agreement

     1   1.03.  

Award

     1   1.04.  

Board

     1   1.05.  

Change in Control

     1   1.06.  

Code

     2   1.07.  

Committee

     2   1.08.  

Common Stock

     2   1.09.  

Company

     2   1.10.  

Corresponding SAR

     2   1.11.  

Date of Exercise

     2   1.12.  

Fair Market Value

     2   1.13.  

Incentive Award

     2   1.14.  

Incentive Stock Option

     3   1.15.  

Initial Value

     3   1.16.  

Investment Manager

     3   1.17.  

Option

     3   1.18.  

Participant

     3   1.19.  

Performance Share

     3   1.20.  

Person

     3   1.21.  

Plan

     3   1.22.  

SAR

     3   1.23.  

Stock Award

     4   1.24.  

Stock Unit Award

     4   1.25.  

Substitute Award

     4  

ARTICLE II PURPOSES

     4  

ARTICLE III ADMINISTRATION

     4   3.01.  

Administrative Authority

     4   3.02.  

Agreements

     5   3.03.  

Employment or Service

     5  

ARTICLE IV ELIGIBILITY

     5  

ARTICLE V STOCK SUBJECT TO PLAN

     5   5.01.  

Source of Shares

     5   5.02.  

Maximum Number of Shares

     5   5.03.  

Forfeitures, etc.

     5  

ARTICLE VI OPTIONS AND SARs

     6   6.01.  

Award

     6   6.02.  

Option Price

     6   6.03.  

Maximum Period

     6   6.04.  

Nontransferability

     6   6.05.  

Transferable Options and SARs

     6   6.06.  

Exercise

     7   6.07.  

Payment of Option Price

     7   6.08.  

Determination of Payment of Cash and/or Common Stock Upon Exercise of SAR

     7   6.09.  

Shareholder Rights

     7   6.10.   Termination of Employment; Change in Control      7  

 

(ii)



--------------------------------------------------------------------------------

ARTICLE VII STOCK AND STOCK UNIT AWARDS

     8  

7.01.

  Award      8  

7.02.

  Vesting      8  

7.03.

  Shareholder Rights      8  

7.04.

  Termination of Employment; Change in Control      8  

ARTICLE VIII PERFORMANCE SHARE AWARDS

     9  

8.01.

  Award      9  

8.02.

  Earning the Award      9  

8.03.

  Issuance of Shares      9  

8.04.

  Settlement in Cash      9  

8.05.

  Shareholder Rights      9  

8.06.

  Nontransferability      9  

8.07.

  Transferable Performance Shares      9  

8.08.

  Termination of Employment; Change in Control      10  

ARTICLE IX INCENTIVE AWARDS

     10  

9.01.

  Award      10  

9.02.

  Terms and Conditions      10  

9.03.

  Nontransferability      10  

9.04.

  Transferable Incentive Awards      10  

9.05.

  Issuance of Shares      10  

9.06.

  Settlement in Cash      11  

9.07.

  Shareholder Rights      11  

9.08.

  Termination of Employment; Change in Control      11  

ARTICLE X CHANGE IN CONTROL

     11  

10.01.

  Impact of Change in Control      11  

10.02.

  Assumption Upon Change in Control      11  

10.03.

  Cash-Out Upon Change in Control      11  

10.04.

  Cancellation of Options and SARs      12  

10.05.

  Limitation on Benefits      12  

ARTICLE XI ADJUSTMENT UPON CHANGE IN COMMON STOCK

     13  

ARTICLE XII COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

     14  

ARTICLE XIII GENERAL PROVISIONS

     14  

13.01.

  Effect on Employment or Service      14  

13.02.

  Unfunded Plan      14  

13.03.

  Rules of Construction      14  

13.04.

  Tax Withholding      14  

13.05.

  Governing Law      15  

13.06.

  Section 409A      15  

13.07.

  Other Compensation and Benefits      15  

ARTICLE XIV AMENDMENT

     15  

ARTICLE XV DURATION OF PLAN

     15  

ARTICLE XVI EFFECTIVE DATE OF PLAN

     15  

 

(iii)



--------------------------------------------------------------------------------

The Pyxus International, Inc. 2020 Incentive Plan, is subject to approval by the
Board of the Company (as defined below) and shall be effective as of the date
(the “Effective Date”) on which it is approved by the Board.

ARTICLE I

DEFINITIONS

 

1.01.

Affiliate.

Affiliate means any “subsidiary corporation” or “parent corporation” as such
terms are defined in Section 424 of the Code or any other trade or business that
would be a “parent corporation” or a “subsidiary corporation” if it was
organized as a corporation.

 

1.02.

Agreement.

Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of an Award granted to such Participant.

 

1.03.

Award.

Award means an Option, SAR, Stock Award, Stock Unit Award, Performance Share
Award, or Incentive Award granted under this Plan.

 

1.04.

Board.

Board means the Board of Directors of the Company.

 

1.05.

Change in Control.

Change in Control means any of the following:

(a) Any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended), other than (i) Glendon Capital
Management LP, a Delaware limited partnership, and on any entities that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with Glendon Capital Management LP,
including funds/entities managed, advised or sub-advised by the same Investment
Manager of Glendon Capital Management LP or (ii) Monarch Alternative Capital LP,
a Delaware limited partnership, and on any entities that, directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with Monarch Alternative Capital LP, including funds/entities
managed, advised or sub-advised by the same Investment Manager of Monarch
Alternative Capital LP, becomes the beneficial owner, directly or indirectly, of
Company securities representing more than 30% of the aggregate voting power of
all classes of the Company’s voting securities on a fully diluted basis, after
giving effect to the conversion of all outstanding warrants, options and other
securities of the Company convertible into or exercisable for voting securities
of the Company (whether or not such securities are then exercisable);

(b) The Company consummates a plan of merger, consolidation or share exchange
between the Company and an entity other than a direct or indirect wholly-owned
subsidiary of the Company, unless the Company shareholders immediately before
the completion of such transaction will continue to hold at least 50% of the
aggregate voting power of all classes of voting securities of the surviving or
resulting entity;

(c) The Company consummates a sale, lease, exchange or other disposition of all,
or substantially all, of the Company’s property, unless the Company shareholders
immediately before the completion of such transaction will continue to hold,
directly or indirectly, at least 50% of the aggregate voting power of all
classes of voting securities of the transferee; or

 

1



--------------------------------------------------------------------------------

(d) During any period of two consecutive years (which period may be deemed to
begin prior to the date of this Plan), individuals who at the beginning of such
period constituted the Board, together with any new members of the Board whose
election by the Board or whose nomination for election by the Company’s
shareholders was approved by a majority of the members of the Board then still
in office who either were directors at the beginning of such period or whose
nomination or election was previously so approved, cease for any reason to
constitute a majority of the Board.

 

1.06.

Code.

Code means the Internal Revenue Code of 1986, and any amendments thereto,
including regulations and other authoritative guidance.

 

1.07.

Committee.

Committee means a committee of the Board appointed to administer the Plan. The
Committee shall be comprised of two or more members of the Board; all of whom
shall be “non-employee directors” as defined in Securities Exchange Commission
Rule 16b-3 as in effect from time to time, and, during any period in which the
Common Stock is listed for trading on a national securities exchange,
“independent directors” as defined in the listing standards or rule of such
national securities exchange; provided, however, that the failure of the
Committee to satisfy the “non-employee director” or “independent director”
requirements shall not affect the validity of any Award.

 

1.08.

Common Stock.

Common Stock means the common stock of the Company.

 

1.09.

Company.

Company means Pyxus International, Inc.

 

1.10.

Corresponding SAR.

Corresponding SAR means an SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Company,
unexercised, of that portion of the Option to which the SAR relates.

 

1.11.

Date of Exercise.

Date of Exercise means (i) with respect to an Option, the date that the Option
price is received by the Company and (ii) with respect to an SAR, the date that
the notice of exercise is received by the Company.

 

1.12.

Fair Market Value.

Fair Market Value means, on any given date, the closing price of the Common
Stock as reported on an established stock exchange on which the Common Stock is
listed. If the Common Stock was not traded on such exchange on such date, then
the Fair Market Value is determined with reference to the preceding day that the
Common Stock was so traded. If the Common Stock is not listed on an established
stock exchange, then the Fair Market Value shall be determined by the Committee
using any reasonable method in good faith.

 

1.13.

Incentive Award.

Incentive Award means an award, denominated in dollars which, subject to such
terms and conditions as may be prescribed by the Committee, entitles the
Participant to receive a cash payment, shares of Common Stock or a combination
of cash and Common Stock from the Company or an Affiliate upon the achievement
of performance objectives.

 

2



--------------------------------------------------------------------------------

1.14.

Incentive Stock Option.

Incentive Stock Option means an Option designated as an Incentive Stock Option
within the meaning of Code Section 422 or any successor provision thereto.

 

1.15.

Initial Value.

Initial Value means, with respect to an SAR, the Fair Market Value of one share
of Common Stock on the date of grant.

 

1.16.

Investment Manager.

Investment Manager means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, has the power
(whether exclusive or non-exclusive) to direct or control the investment
decisions of such Person.

 

1.17.

Option.

Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement. Such price shall not be lower than the Fair Market Value of one share
of Common Stock on the date of grant as set forth in Section 6.02.

 

1.18.

Participant.

Participant means an employee of the Company or of an Affiliate or member of the
Board, who satisfies the requirements of Article IV and is selected by the
Committee to receive an Award.

 

1.19.

Performance Share.

Performance Share means an Award, in the amount determined by the Committee and
specified in an Agreement, stated with reference to a specified number of shares
of Common Stock, that entitles the holder to receive shares of Common Stock, a
cash payment, or a combination of Common Stock and cash, upon achievement of
performance objectives in accordance with the provisions of Article VIII. The
Committee, in its discretion, will determine whether a Performance Share will be
settled with shares of Common Stock, cash or a combination of Common Stock and
cash.

 

1.20.

Person.

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, national, state, local, supranational or foreign
government or any court of competent jurisdiction, administrative agency or
commission or other national, state, local, supranational or foreign
governmental authority or instrumentality or other entity.

 

1.21.

Plan.

Plan means this Pyxus International, Inc. 2020 Incentive Plan.

 

1.22.

SAR.

SAR means a stock appreciation right that entitles the holder to receive, with
respect to each share of Common Stock encompassed by the exercise of such SAR,
the excess of the Fair Market Value on the Date of Exercise, payable in cash,
shares of Common Stock or a combination of Common Stock and cash at the
discretion of the Committee, over the Initial Value. References to “SARs”
include both Corresponding SARs and SARs granted independently of Options,
unless the context requires otherwise.

 

3



--------------------------------------------------------------------------------

1.23.

Stock Award.

Stock Award means Common Stock awarded to a Participant under Article VII.

 

1.24.

Stock Unit Award.

Stock Unit Award means a right to receive one or more shares of Common Stock (or
cash of an equivalent value) in the future awarded to a Participant under
Article VII.

 

1.25.

Substitute Award.

Substitute Award means an Award granted in assumption of, or in substitution or
exchange for, an award previously granted, or the right or obligation to make a
future award, by a corporation or other trade or business acquired by the
Company or an Affiliate or with which the Company or an Affiliate combines.

ARTICLE II

PURPOSES

The Plan is intended to assist the Company in recruiting and retaining employees
and members of the Board with ability and initiative by enabling such persons to
participate in its future success and to associate their interests with those of
the Company and its shareholders. The Plan is intended to permit the grant of
Options, SARs, Stock Awards, Stock Unit Awards, Performance Share Awards, and
Incentive Awards. Both Incentive Stock Options and Options not so qualifying can
be granted, provided that unless this Plan satisfies the requirements under the
Code for awards of Options to qualify as Incentive Stock Options any Options
granted under the Plan shall not be Incentive Stock Options. No Option that is
intended to be an Incentive Stock Option shall be invalid for failure to qualify
as an Incentive Stock Option.

ARTICLE III

ADMINISTRATION

 

3.01.

Administrative Authority.

Except as provided in this Article III, the Plan shall be administered by the
Committee; provided, however, that awards to the Chief Executive Officer or
members of the Board who are not employed by the Company or an Affiliate, the
terms of such awards and the settlement of such awards shall be subject to the
final approval of the Board. The Committee shall have authority to grant Awards
upon such terms (not inconsistent with the provisions of this Plan) as the
Committee may consider appropriate. Such terms may include conditions (in
addition to those contained in this Plan) on the exercisability of all or any
part of an Option or SAR or on the transferability or forfeitability of a Stock
Award. Notwithstanding any such conditions (but subject to the express
provisions of the Plan), the Committee, in its discretion, may accelerate the
time at which any Option or SAR may be exercised or the time at which any other
Award may become transferable or nonforfeitable. In addition, the Committee
shall have complete authority to interpret all provisions of this Plan; to
prescribe the form of Agreements; to adopt, amend, and rescind rules and
regulations pertaining to the administration of the Plan; to prescribe the form
of agreements and documents used in connection with the Plan; and to make all
other determinations necessary or advisable for the administration of this Plan.
The express grant in the Plan of any specific power to the Committee shall not
be construed as limiting any power or authority of the Committee. Any decision
made, or action taken, by the Committee in connection with the administration of
this Plan shall be final and conclusive. No member of the Committee shall be
liable for any act done in good faith with respect to this Plan or any
Agreement, or Award. All expenses of administering this Plan shall be borne by
the Company.

To the extent permitted by applicable law, the Committee, in its discretion, may
delegate to one or more officers of the Company all or part of the Committee’s
authority and duties with respect to Participants who are not subject to the
reporting and other provisions of Section 16 of the Securities Exchange Act of
1934, as in effect from time to time. In the event of such delegation, and as to
matters encompassed by the delegation, references in the Plan to the Committee
shall be interpreted as a reference to the Committee’s delegate or delegates.
The Committee may revoke or amend the terms of a delegation at any time but such
action shall not invalidate any prior actions of the Committee’s delegate or
delegates that were consistent with the terms of the Plan and the prior
delegation.

 

4



--------------------------------------------------------------------------------

3.02.

Agreements.

Except as provided in this Article III, all Awards granted under this Plan shall
be evidenced by Agreements which shall be subject to the applicable provisions
of this Plan and to such other provisions as the Committee may adopt, except
that recurring Awards to members of the Board need not be evidenced by separate
agreements in which case the terms of such Awards and the settlement of such
Awards shall be governed by the resolutions adopted by the Board in approving
such Awards pursuant to Section 3.01 of this Plan.

3.03. Employment or Service.

In the event that the terms of an Agreement provide that the Participant must
complete a stated period of employment or service as a condition of exercising,
earning or retaining an Award, the Committee may decide to what extent leaves of
absence for government or military service, illness, temporary disability, or
other reasons shall not be deemed interruptions of continuous employment or
service.

ARTICLE IV

ELIGIBILITY

Any employee of the Company or of any Affiliate (including any corporation or
trade or business that becomes an Affiliate after the adoption of this Plan) or
member of the Board is eligible to participate in this Plan if the Committee, in
its sole discretion, determines that such person has contributed or can be
expected to contribute to the profits or growth of the Company or an Affiliate.
The Committee will designate individuals to whom Awards are to be made and will
specify the type of Award and the number of shares of Common Stock subject to
each Award.

ARTICLE V

STOCK SUBJECT TO PLAN

 

5.01.

Source of Shares.

Shares of Common Stock issued under the Plan shall be authorized but unissued
shares.

 

5.02.

Maximum Number of Shares.

The maximum aggregate number of shares of Common Stock that may be issued
pursuant to Awards under this Plan is 2,200,000 shares. Shares of Common Stock
underlying Awards that are settled in cash, and shares of Common Stock
underlying Substitute Awards, shall not reduce the number of Shares available
for Awards.

The maximum aggregate number of shares of Common Stock that may be issued under
this Plan shall be adjusted as provided in this Article V and Article XII.

 

5.03.

Forfeitures, etc.

To the extent that an Award involving the issuance of shares of Common Stock is
forfeited or otherwise terminates without the delivery of shares, the shares of
Common Stock allocated to such Award may be reallocated to other Awards to be
granted under this Plan, provided that this provision shall not be applicable
with respect to (i) the cancellation of a Corresponding SAR upon the exercise of
the related Option or (ii) the cancellation of an Option upon the exercise of
the Corresponding SAR.

Notwithstanding the foregoing, shares of Common Stock which are tendered
(actually or by attestation), by a Participant or withheld by the Company to pay
the option price or satisfy the Participant’s tax withholding obligations in
connection with the exercise or settlement of an Award may not be reallocated to
other Awards to be

 

5



--------------------------------------------------------------------------------

granted under this Plan. Furthermore, if an SAR is exercised and settled, in
whole or in part, with Common Stock then the number of shares available for
grant shall be reduced by the total number of shares for which the SAR was
exercised (rather than the number of shares of Common Stock issued). For
avoidance of doubt, common stock repurchased by the Company on the open market
using the proceeds from the exercise of an Award shares shall not be added back
to the number of shares available for the future grant of Awards.

ARTICLE VI

OPTIONS AND SARs

 

6.01.

Award.

In accordance with the provisions of Article IV, the Committee will designate
each individual to whom an Option or SAR is to be granted and will specify the
number of shares of Common Stock covered by the award. An Option may be granted
with or without a related SAR. A SAR may be granted with or without a related
Option. No Participant may be granted Incentive Stock Options or related SARs
(under all incentive stock option plans of the Company and its Affiliates) which
are first exercisable in any calendar year for stock having an aggregate Fair
Market Value (determined as of the date an option is granted) exceeding the
amount prescribed by Section 422(d) of the Code as in effect from time to time.
No Participant may be granted Options in any calendar year for more than 600,000
shares of Common Stock, subject to adjustment as provided in Article XI. No
Participant may be granted SARs that are not related to an Option in any
calendar year for more than 600,000 shares of Common Stock , subject to
adjustment as provided in Article XI. For purposes of the two preceding
sentences, an Option and any Corresponding SAR related to the Option shall be
treated as a single award.

 

6.02.

Option Price.

The price per share for Common Stock purchased on the exercise of an Option
shall be determined by the Committee on the date of grant; provided, however,
that the price per share for Common Stock purchased on the exercise of any
Option shall not be less than the Fair Market Value on the date the Option is
granted. Except for adjustments authorized under Article XI, no Option or SAR
may be repriced, replaced, regranted through cancellation, repurchased, or
modified without shareholder approval, if the effect would be to reduce the
option price or Initial Value, as applicable, for the shares underlying such
Award. In addition, at any time when the exercise price per share of an Option
or SAR is above the Fair Market Value, the Company shall not, without
shareholder approval, purchase such Option or SAR for cash or other
consideration.

 

6.03.

Maximum Period.

The maximum period in which an Option or SAR may be exercised shall be
determined by the Committee on the date of grant except that no Option or SAR
shall be exercisable after the expiration of ten years from the date the Option
or SAR was granted. The terms of any Option or SAR may provide that it is
exercisable for a period less than such maximum period.

 

6.04.

Nontransferability.

Except as provided in Section 6.05, Options and SARs granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution. In the event of any such transfer, the Option and any
Corresponding SAR that relates to such Option must be transferred to the same
person or persons or entity or entities. Except as provided in Section 6.05,
during the lifetime of the Participant to whom the Option or SAR is granted, the
Option or SAR may be exercised only by the Participant. No right or interest of
a Participant in any Option or SAR shall be liable for, or subject to, any lien,
obligation, or liability of such Participant.

 

6.05.

Transferable Options and SARs.

Section 6.04 to the contrary notwithstanding, if the Agreement provides, an
Option or SAR may be transferred by a Participant to the Participant’s children,
grandchildren or spouse, one or more trusts for the benefit of such family
members or a partnership in which such family members are the only partners.
Options and SARs

 

6



--------------------------------------------------------------------------------

may not be transferred to third parties for consideration without shareholder
approval. The holder of an Option or SAR transferred pursuant to this section
shall be bound by the same terms and conditions that governed the Option or SAR
during the period that it was held by the Participant; provided, however, that
such transferee may not transfer the Option or SAR except by will or the laws of
descent and distribution. In the event of any such transfer (by the Participant
or his transferee), the Option and any Corresponding SAR that relates to such
Option must be transferred to the same person or persons or entity or entities.

 

6.06.

Exercise.

An Option or SAR granted under this Plan shall be deemed to have been exercised
on the Date of Exercise. Subject to the provisions of this Article VI and
Article XII, an Option or SAR may be exercised in whole at any time or in part
from time to time at such times and in compliance with such requirements as the
Committee shall determine. The preceding sentence to the contrary
notwithstanding and except as provided in Section 6.10, an Option or SAR that
becomes exercisable solely on account of the Participant’s continued employment
shall not become fully exercisable before the third anniversary of the date of
grant and an Option or SAR shall not become exercisable before the first
anniversary of the date of grant regardless of the nature of the conditions on
which the Option or SAR may become exerciseable. The preceding sentence to the
contrary notwithstanding, up to five percent (5%) of the maximum aggregate
number of shares of Common Stock that may be issued pursuant to Awards under
this Plan may be granted without such minimum exercisable period. to
Participants who are members of the Board but are not employees of the Company
or an Affiliate on the date of grant. A Corresponding SAR that is related to an
Incentive Stock Option may be exercised only to the extent that the related
Option is exercisable and only when the Fair Market Value exceeds the option
price of the related Option. An Option or SAR granted under this Plan may be
exercised with respect to any number of whole shares less than the full number
of whole shares for which the Option or SAR could be exercised. A partial
exercise of an Option or SAR shall not affect the right to exercise the Option
or SAR from time to time in accordance with this Plan and the applicable
Agreement with respect to the shares remaining subject to the Option or related
to the SAR. The exercise of either an Option or Corresponding SAR shall result
in the termination of the other to the extent of the number of shares with
respect to which the Option or Corresponding SAR is exercised.

 

6.07.

Payment of Option Price.

Unless otherwise provided by the Agreement, payment of the Option price shall be
made in cash or a cash equivalent acceptable to the Committee. If the Agreement
provides, payment of all or part of the Option price may be made by surrendering
shares of Common Stock to the Company or by attesting to such ownership of
shares. If Common Stock is used to pay all or part of the Option price, the
shares surrendered or attested must have an aggregate Fair Market Value
(determined as of the day preceding the Date of Exercise) that, together with
any cash or cash equivalent paid, is not less than the option price for the
number of shares for which the Option is being exercised.

 

6.08.

Determination of Payment of Cash and/or Common Stock Upon Exercise of SAR.

At the Committee’s discretion, the amount payable as a result of the exercise of
an SAR may be settled in cash, Common Stock, or a combination of cash and Common
Stock. A fractional share shall not be deliverable upon the exercise of an SAR
but a cash payment will be made in lieu thereof.

 

6.09.

Shareholder Rights.

With respect to shares subject to an Option or SAR, no Participant shall have
any rights as a shareholder, including rights to receive dividends paid on
Common Stock, until, and then only to the extent that, the Option or SAR is
exercised and Common Stock is issued to the Participant.

 

6.10.

Termination of Employment; Change in Control.

Section 6.06 to the contrary notwithstanding, the Committee may provide that an
Option or SAR shall be or shall become exercisable, in whole or in part, upon a
termination of the Participant’s employment or service or a Change in Control.
The Committee’s determination under this Section 6.10 may be made at the time
the Option or SAR is granted or thereafter (but before the expiration or
forfeiture of the Option or SAR).

 

7



--------------------------------------------------------------------------------

ARTICLE VII

STOCK AND STOCK UNIT AWARDS

 

7.01.

Award.

In accordance with the provisions of Article IV, the Committee will designate
each individual to whom a Stock Award or Stock Unit Award is to be made and will
specify the number of shares of Common Stock covered by the Award; provided,
however, that no Participant may be awarded Stock Awards or Stock Unit Awards in
any calendar year for more than 600,000 shares of Common Stock, subject to
adjustment as provided in Article XI.

 

7.02.

Vesting.

As provided in this Section 7.02, but subject to Section 7.04, the Committee, on
the date of the award, shall prescribe that a Participant’s rights in a Stock
Award or Stock Unit shall be forfeitable or otherwise restricted for a period of
time set forth in the Agreement. By way of example and not of limitation, the
restrictions may postpone transferability of the shares or may provide that the
shares will be forfeited if the Participant separates from the employ or service
of the Company and its Affiliates before the expiration of a stated term or if
the Company, the Company and its Affiliates or the Participant fail to achieve
stated objectives. Stock Awards and Stock Units that become vested and
transferable solely on account of the Participant’s continued employment or
service shall not become vested and transferable before the first anniversary of
the date of grant. The preceding sentence to the contrary notwithstanding, up to
five percent of the maximum aggregate number of shares of Common Stock that may
be issued pursuant to Awards under this Plan may be granted without such minimum
vesting requirement to Participants who are members of the Board but are not
employees of the Company or an Affiliate on the date of grant. A Stock Award or
Stock Unit Award shall become vested and nontransferable only to the extent that
the Committee first certifies that any restrictions or objectives have been
satisfied.

 

7.03.

Shareholder Rights.

Prior to their forfeiture in accordance with the terms of the Agreement and
while Stock Awards are nonvested, nontransferable or both, a Participant will
have all rights of a shareholder with respect to a Stock Award, including the
right to receive dividends and vote the shares; provided, however, that (i) a
Participant may not sell, transfer, pledge, exchange, hypothecate, or otherwise
dispose of a Stock Award, (ii) the Company shall retain custody of the
certificates evidencing shares of Common Stock issued as a Stock Award, and
(iii) the Participant will deliver to the Company a stock power, endorsed in
blank, with respect to each Stock Award. The limitations set forth in the
preceding sentence shall not apply after the shares become vested and
transferable.

No Participant shall, as a result of receiving a Stock Unit Award, have any
rights as a shareholder, including the right to receive dividends on the
underlying shares of Common Stock, until, and then only to the extent that, the
Stock Unit Award is earned and Common Stock is issued to the Participant. A
Stock Unit Award may not include the right to receive dividend equivalent
payments (whether payable before or at the time the Stock Unit Award is earned)
with respect to dividends paid on Common Stock prior to the date the Stock Unit
Award is earned and Common Stock is issued to the Participant.

 

7.04.

Termination of Employment; Change in Control.

Section 7.02 to the contrary notwithstanding, the Committee may provide that a
Stock Award or Stock Unit shall be or shall become vested and transferable, in
whole or in part, upon a termination of the Participant’s employment or service
or a Change in Control. The Committee’s determination under this Section 7.04
may be made at the time a Stock Award or Stock Unit is granted or thereafter
(but before the forfeiture of the Stock Award of Stock Unit).

 

8



--------------------------------------------------------------------------------

ARTICLE VIII

PERFORMANCE SHARE AWARDS

 

8.01.

Award.

In accordance with the provisions of Article IV, the Committee will designate
individuals to whom an award of Performance Shares is to be granted and will
specify the number of shares of Common Stock covered by the Award; provided,
however, that no Participant may be awarded Performance Shares in any calendar
year for more than 600,000 shares of Common Stock, subject to adjustment as
provided in Article XI.

 

8.02.

Earning the Award.

Subject to Section 8.08, the Committee, on the date of the grant of Performance
Shares, shall prescribe that the Performance Shares, or a portion thereof, will
be earned, and the Participant will be entitled to receive payment pursuant to
the award of Performance Shares, only upon the satisfaction of performance
objectives or such other criteria as may be prescribed by the Committee and set
forth in the Agreement. For any Performance Share Award, a performance period of
at least one-year will be established for any Performance Shares. No payments
will be made with respect to Performance Shares unless, and then only to the
extent that, the Committee certifies that such objectives have been achieved.

 

8.03.

Issuance of Shares.

To the extent that a Performance Share Award is settled with Common Stock, the
shares of Common Stock earned shall be issued to the Participant as soon as
practicable after the Committee certifies the number of Performance Shares
earned by the Participant. A fractional share shall not be issuable under this
Article VIII but instead will be settled in cash.

 

8.04.

Settlement in Cash.

To the extent that a Performance Share Award is settled in cash, the payment
will be made in a single sum as soon as practicable after the Committee
certifies the number of Performance Shares earned by the Participant. To the
extent that a Performance Share Award is settled in cash, the amount of cash
payable under a Performance Share Award shall equal the Fair Market Value of the
number of shares of Common Stock equal to the number of Performance Shares
earned on the date that the Committee certifies the Participant’s right to
receive the payment.

 

8.05.

Shareholder Rights.

No Participant shall, as a result of receiving an award of Performance Shares,
have any rights as a shareholder until and then only to the extent that the
Performance Shares are earned and Common Stock is issued to the Participant. A
Performance Share Award may not include the right to receive dividend equivalent
payments (whether payable before or at the time the Performance Share Award is
earned) with respect to dividends paid on Common Stock prior to the date the
Performance Share Award is earned and Common Stock is issued to the Participant.

 

8.06.

Nontransferability.

Except as provided in Section 8.07, a Participant may not transfer a Performance
Share award or the right to receive payment thereunder other than by will or by
the laws of descent and distribution. No right or interest of a Participant in
any Performance Share award shall be liable for, or subject to, any lien,
obligation, or liability of such Participant.

 

8.07.

Transferable Performance Shares.

Section 8.06 to the contrary notwithstanding, the Committee may grant
Performance Shares that are transferable to the Participant’s children,
grandchildren or spouse, one or more trusts for the benefit of such family
members or a partnership in which such family members are the only partners;
provided however, that the

 

9



--------------------------------------------------------------------------------

Participant may not receive any consideration for the transfer without
shareholder approval. The holder of a Performance Share transferred pursuant to
this section shall be bound by the same terms and conditions that governed the
Performance Share award during the period that it was held by the Participant;
provided, however, that such transferee may not transfer the Performance Share
award except by will or the laws of descent and distribution.

 

8.08.

Termination of Employment; Change in Control.

Section 8.02 to the contrary notwithstanding, the Committee may provide that a
Performance Share Award shall be or shall become earned, in whole or in part,
upon a termination of the Participant’s employment or service or a Change in
Control. The Committee’s determination under this Section 8.08 may be made at
the time a Performance Share is awarded or thereafter (but before the forfeiture
of the Performance Share Award).

ARTICLE IX

INCENTIVE AWARDS

 

9.01.

Award.

The Committee shall designate Participants to whom Incentive Awards are made.
All Incentive Awards shall be finally determined exclusively by the Committee.
For any Incentive Award, a performance period of at least one-year will be
established for any Incentive Award. With respect to an Incentive Award based on
a performance period of one year, no Participant may receive an Incentive Award
payment in any calendar year that exceeds $2,000,000. With respect to an
Incentive Award based on a performance period of more than one year, no
Participant may receive an Incentive Award payment in any calendar year that
exceeds the product of (i) $125,000 and (ii) the number of months in the
performance period.

 

9.02.

Terms and Conditions.

The Committee, at the time an Incentive Award is made, shall specify the terms
and conditions which govern the award. Such terms and conditions shall prescribe
that the Incentive Award shall be earned only to the extent that the Company
achieves performance objectives or such other criteria as may be prescribed by
the Committee and set forth in the Agreement. Except as provided in
Section 9.08, the performance period of an Incentive Award shall be at least one
year.

 

9.03.

Nontransferability.

Except as provided in Section 9.04, a Participant may not transfer an Incentive
Award or the right to receive payment thereunder other than by will or by the
laws of descent and distribution. No right or interest of a Participant in an
Incentive Award shall be liable for, or subject to, any lien, obligation, or
liability of such Participant.

 

9.04.

Transferable Incentive Awards.

Section 9.03 to the contrary notwithstanding, the Committee may grant Incentive
Awards that are transferable to the Participant’s children, grandchildren or
spouse, one or more trusts for the benefit of such family members or a
partnership in which such family members are the only partners; provided,
however that the Participant may not receive any consideration for the transfer
without shareholder approval. The holder of an Incentive Award transferred
pursuant to this section shall be bound by the same terms and conditions that
governed the Incentive Award during the period that it was held by the
Participant; provided, however, that such transferee may not transfer the
Incentive Award except by will or the laws of descent and distribution.

 

9.05.

Issuance of Shares.

To the extent that an Incentive Award is settled with Common Stock, the shares
of Common Stock shall be issued to the Participant as soon as practicable after
the Committee certifies the extent to which the Incentive Award has been earned.
The issuance of Common Stock in full or partial settlement of an Incentive Award
shall be based on the Fair Market Value on the date the Committee certifies the
extent to which the Incentive Award has been earned.

 

10



--------------------------------------------------------------------------------

9.06.

Settlement in Cash.

To the extent that an Incentive Award is settled in cash, the payment will be
made in a single sum as soon as practicable after the Committee certifies the
extent to which the Incentive Award has been earned.

 

9.07.

Shareholder Rights.

No Participant shall, as a result of receiving an Incentive Award, have any
rights as a shareholder of the Company or any Affiliate on account of the
Incentive Award until, and then only to the extent that, the Incentive Award is
earned and settled with the issuance of Common Stock. An Incentive Award may not
include the right to receive dividend equivalent payments (whether payable
before or at the time the Incentive Award is earned) with respect to dividends
paid on Common Stock prior to the date the Stock Unit Award is earned and Common
Stock is issued to the Participant.

 

9.08.

Termination of Employment; Change in Control.

Section 9.02 to the contrary notwithstanding, the Committee may provide that an
Incentive Award shall be or shall become earned, in whole or in part, upon a
termination of the Participant’s employment or service or a Change in Control.
The Committee’s determination under this Section 9.08 may be made at the time an
Incentive Award is granted or thereafter (but before the forfeiture of the
Incentive Award).

ARTICLE X

CHANGE IN CONTROL

 

10.01.

Impact of Change in Control.

In accordance with Sections 6.10, 7.04, 8.08, and 9.08 and to the extent
provided by the Committee thereunder, but subject to Sections 10.02, 10.03 and
10.04, upon a Change in Control, each outstanding Award granted on or after the
Effective Date will be treated as the Committee determines, and in making any
such determination the Committee will not be required to treat Awards and
Participants similarly with respect to any event constituting a Change in
Control.

 

10.02.

Assumption Upon Change in Control.

In the event of a Change in Control the Committee, in its discretion and without
the need for a Participant’s consent, may provide that an outstanding Option,
SAR, Stock Award, Stock Unit, Performance Share or Incentive Award shall be
assumed by, or will be replaced by a substitute award granted by, the surviving
entity in the Change in Control. Such assumed or substituted award shall be of
the same type of award as the original Option, SAR, Stock Award, Stock Unit,
Performance Share or Incentive Award being assumed or substituted. The assumed
or substituted award shall have a value, as of the completion of the Change in
Control, that is substantially equal to the value of the original award (or the
difference between the Fair Market value and the option price or Initial Value
in the case of Options and SARs) as the Committee determines is equitably
required and such other terms and conditions as may be prescribed by the
Committee.

 

10.03.

Cash-Out Upon Change in Control.

In the event of a Change in Control, the Committee, in its discretion and
without the need for a Participant’s consent, may provide that an outstanding
Option, SAR, Stock Award, Stock Unit, Performance Share and Incentive Award
shall be cancelled in exchange for a payment. The payment may be in cash, shares
of Common Stock or other securities or consideration received by shareholders in
the Change in Control transaction. The amount of the payment shall be an amount
that is substantially equal to (i) the amount by which the price per share
received by stockholders in the Change in Control exceeds the Option price or
Initial Value in the case of an Option and SAR, or (ii) the price per share
received by stockholder for each share of Common Stock subject to a Stock Award,
Stock Unit and Performance Shares.

 

11



--------------------------------------------------------------------------------

10.04.

Cancellation of Options and SARs.

In the event of a Change in Control, the Committee, in its sole discretion and
without the need for a Participant’s consent, may provide that an outstanding
Option or SAR that is exercisable on or before the completion of the Change in
Control shall be cancelled and forfeited if not exercised on or before
completion of the Change in Control.

 

10.05.

Limitation on Benefits.

The benefits that a Participant may be entitled to receive under this Plan and
other benefits that a Participant is entitled to receive under other plans,
agreements and arrangements (which, together with the benefits provided under
this Plan, are referred to as “Payments”), may constitute Parachute Payments
that are subject to Code Sections 280G and 4999. As provided in this Article X,
the Parachute Payments will be reduced if, and only to the extent that, a
reduction will allow a Participant to receive a greater Net After Tax Amount
than a Participant would receive absent a reduction.

The Accounting Firm will first determine the amount of any Parachute Payments
that are payable to a Participant. The Accounting Firm also will determine the
Net After Tax Amount attributable to the Participant’s total Parachute Payments.

The Accounting Firm will next determine the largest amount of Payments that may
be made to the Participant without subjecting the Participant to tax under Code
Section 4999 (the “Capped Payments”). Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.

The Participant will receive the total Parachute Payments or the Capped
Payments, whichever provides the Participant with the higher Net After Tax
Amount. If the Participant will receive the Capped Payments, the total Parachute
Payments will be adjusted in the following order:

(i) First, by reducing Payments (other than Low Ratio Benefits) that are not
subject to section 409A of the Code (in the order that Participant elects);

(ii) Next, if further reduction is necessary, from Payments (other than Low
Ratio Benefits) that are subject to section 490A of the Code, which Payments
shall be reduced in the order of lowest to highest value and, if more than one
Payment has the same value, the reduction shall be in the order the such
Payments would have been paid or provided beginning with the last such Payment
to be paid or provided and ending with the first such Payment to be paid or
provided and if the Payments would have been provided at the same time, the
reduction will be made first from cash benefits and next from non-cash benefits;

(iii) Next, if further reduction is necessary, from Low Ratio Benefits that are
subject to section 409A of the Code, which Low Ratio Benefits shall be reduced
in the order of lowest to highest value and if a Low Ratio Benefit has the same
value, the reduction shall be in the order that such Low Ratio Benefits would be
paid or provided beginning with the last Low Ratio Benefit to be paid or
provided and ending with the first such Low Ratio Benefit to be paid or provided
and if the Low Ratio Benefits would have been provided at the same time, the
reduction will be made first from cash benefits and next from non-cash benefits;
and,

(iv) Finally, if further reduction is necessary, from Low Ratio Benefits that
are not subject to section 409A of the Code (in the order that Participant
elects).

The Accounting Firm will notify the Participant and the Company if it determines
that the Parachute Payments must be reduced to the Capped Payments and will send
the Participant and the Company a copy of its detailed calculations supporting
that determination.

As a result of the uncertainty in the application of Code Sections 280G and 4999
at the time that the Accounting Firm makes its determinations under this Article
X, it is possible that amounts will have been paid or distributed to the
Participant that should not have been paid or distributed under this Article X
(“Overpayments”), or that additional amounts should be paid or distributed to
the Participant under this Article X (“Underpayments”). If the Accounting Firm
determines, based on either the assertion of a deficiency by the Internal
Revenue Service

 

12



--------------------------------------------------------------------------------

against the Company or the Participant, which assertion the Accounting Firm
believes has a high probability of success or controlling precedent or
substantial authority, that an Overpayment has been made, the Participant must
repay the Overpayment to the Company, without interest; provided, however, that
no loan will be deemed to have been made and no amount will be payable by the
Participant to the Company unless, and then only to the extent that, the deemed
loan and payment would either reduce the amount on which the Participant is
subject to tax under Code Section 4999 or generate a refund of tax imposed under
Code Section 4999. If the Accounting Firm determines, based upon controlling
precedent or substantial authority, that an Underpayment has occurred, the
Accounting Firm will notify the Participant and the Company of that
determination and the amount of that Underpayment, without interest, will be
paid to the Participant promptly by the Company.

For purposes of this Article X, the term “Accounting Firm” means the independent
accounting firm engaged by the Company immediately before the Change in Control.
For purposes of this Article X, the term “Net After Tax Amount” means the amount
of any Parachute Payments or Capped Payments, as applicable, net of taxes
imposed under Code Sections 1, 3101(b) and 4999 and any State or local income
taxes applicable to the Participant on the date of payment. The determination of
the Net After Tax Amount shall be made using the highest combined effective rate
imposed by the foregoing taxes on income of the same character as the Parachute
Payments or Capped Payments, as applicable, in effect on the date of payment.
For purposes of this Article X, the term “Parachute Payment” means a payment
that is described in Code Section 280G(b)(2), determined in accordance with Code
Section 280G and the regulations promulgated or proposed thereunder. For
purposes of this Article X, the term “Low Ratio Benefit” means a payment or
benefit which is taken into account for purposes of calculating excise tax and
which has a value for purposes of calculating excise tax that is less than the
actual value of such payment or benefit such that the ratio of the value of the
payment or benefit for purposes of calculating the excise tax to the actual
value of the payment or benefit is less than one hundred percent (100%).

Notwithstanding any other provision of this Section 10.05, the limitations and
provisions of this Section 10.05 shall not apply to any Participant who,
pursuant to an agreement with the Company or the terms of another plan
maintained by the Company, is entitled to indemnification for any liability that
the Participant may incur under Code Section 4999.

ARTICLE XI

ADJUSTMENT UPON CHANGE IN COMMON STOCK

The maximum number of shares that may be issued pursuant to Awards, the per
individual limitations on Awards, and the terms of outstanding Awards (including
the option price or Initial Value) shall be adjusted, as the Committee shall
determine to be equitably required in the event that (a) the Company (i) effects
one or more stock dividends, extraordinary cash dividends, stock split-ups,
subdivisions or consolidations of shares or (ii) engages in a transaction to
which Section 424 of the Code applies or (b) there occurs any other event which,
in the judgment of the Committee necessitates such action. Any determination
made under this Article XI by the Committee shall be final and conclusive.

The issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of rights or
warrants to subscribe therefor, or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the maximum
number of shares as to which Awards may be granted, the per individual
limitations on Awards or the terms of outstanding Awards.

The Committee may issue Substitute Awards in substitution for stock awards,
stock options, stock appreciation rights, or similar awards held by an
individual who becomes an employee of the Company or an Affiliate or whose
employer becomes an Affiliate in connection with a transaction described in the
first paragraph of this Article XI. Notwithstanding any provision of the Plan,
the terms of such Substitute Awards shall be as the Committee, in its
discretion, determines is appropriate.

 

13



--------------------------------------------------------------------------------

ARTICLE XII

COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

No Option or SAR shall be exercisable, no Common Stock shall be issued, no
certificates for shares of Common Stock shall be delivered, and no payment shall
be made under this Plan except in compliance with all applicable federal and
state laws and regulations (including, without limitation, withholding tax
requirements) and the rules of all domestic stock exchanges on which the
Company’s shares may be listed. The Company shall have the right to rely on an
opinion of its counsel as to such compliance. Any share certificate issued to
evidence Common Stock for which an Award was made or settled may bear such
legends and statements as the Committee may deem advisable to assure compliance
with federal and state laws and regulations. No Option or SAR shall be
exercisable, no Common Stock shall be issued, no certificate for shares shall be
delivered, and no payment shall be made under this Plan until the Company has
obtained such consent or approval as the Committee may deem advisable from
regulatory bodies having jurisdiction over such matters.

ARTICLE XIII

GENERAL PROVISIONS

 

13.01.

Effect on Employment or Service.

Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof) shall confer upon any individual
any right to continue in the employ or service of the Company or an Affiliate or
in any way affect any right and power of the Company or an Affiliate to
terminate the employment or service of any individual at any time with or
without assigning a reason therefor.

 

13.02.

Unfunded Plan.

The Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under this Plan. Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

 

13.03.

Rules of Construction.

Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

 

13.04.

Tax Withholding.

The Participant shall be responsible for payment of any taxes or similar charges
required by law to be withheld from an Award or an amount paid in satisfaction
of an Award, which shall be paid by the Participant on or prior to the payment
or other event that results in taxable income in respect of an Award. The
Agreement may specify the manner in which the withholding obligation shall be
satisfied with respect to the particular type of Award, which may include
procedures to permit or require a Participant to satisfy such obligation in
whole or in part but only up to such amount permitted under current accounting
rules without causing the Award to become a “liability-classified” award, by
having the Company withhold shares of Common Stock from the shares to which the
Participant is entitled. The number of shares to be withheld shall have a Fair
Market Value as of the date that the amount of tax to be withheld is determined
as nearly equal as possible to (but not exceeding) the amount of such
obligations being satisfied. Notwithstanding the foregoing, the Company, in its
sole discretion, may withhold all such required taxes from any amount otherwise
payable to a Participant.

 

14



--------------------------------------------------------------------------------

13.05.

Governing Law.

The Plan and all rights hereunder shall be subject to and interpreted in
accordance with the laws of the Commonwealth of Virginia, without reference to
the principles of conflicts of laws, and to applicable Federal securities laws.

 

13.06.

Section 409A.

Notwithstanding any provision in the Plan or an Agreement, if any provision of
this Plan or an Agreement contravenes any regulations or guidance promulgated
under Section 409A of the Code or would cause an Award to be subject to
additional taxes, accelerated taxation, interest and/or penalties under
Section 409A of the Code, such provision may be modified by the Committee
without consent of the Participant in any manner the Committee deems reasonable
or necessary. In making such modifications the Committee shall attempt, but
shall not be obligated, to maintain, to the maximum extent practicable, the
original intent of the applicable provision without contravening the provisions
of Section 409A of the Code. Moreover, any discretionary authority that the
Committee may have pursuant to the Plan shall not be applicable to an Award that
is subject to Section 409A of the Code to the extent such discretionary
authority would contravene Section 409A of the Code or the guidance promulgated
thereunder.

 

13.07.

Other Compensation and Benefits.

The adoption of this Plan shall not affect any other compensation plans in
effect for the Company or any Affiliate, nor preclude the Company or any
Affiliate from establishing any other compensation plan.

ARTICLE XIV

AMENDMENT

Subject to applicable laws, rules and regulations, the Board may at any time
terminate or, from time to time, amend, modify or suspend the Plan; provided,
however, that, at any time after the approval of this Plan by the shareholders
of the Company, no amendment or modification will be effective without the
approval of the shareholders of the Company if such approval is required under
applicable laws or the rules of the exchange on which the Common Stock is then
listed. No Plan amendment shall, without a Participant’s consent, adversely
affect any rights of such Participant under any Award outstanding at the time
such amendment is made.

ARTICLE XV

DURATION OF PLAN

No Awards may be awarded or granted under this Plan after November 17, 2030.
Awards granted before that date shall remain valid in accordance with their
terms.

ARTICLE XVI

EFFECTIVE DATE OF PLAN

Options, SARs, Stock Unit Awards, Performance Share Awards, and Incentive Awards
may be granted under this Plan upon its adoption by the Board.

 

15